Citation Nr: 0609694	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-34 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate, status post prostatectomy with impotence as a 
result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus 
type II as a result of exposure to herbicides.

3.  Entitlement to service connection for a heart disorder, 
including as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to November 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefits sought on 
appeal.

The Board notes that the RO also granted service connection 
for status post right mandibular angle fracture and assigned 
a noncompensable evaluation in the March 2003 rating 
decision.  The April 2003 notice of disagreement (NOD), 
however, only addresses the veteran's claims for prostate 
cancer, diabetes, and a heart disorder.  Therefore, the claim 
for status post right mandibular angle fracture is not 
subject to appellate review.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran 
currently suffers from prostate cancer and diabetes mellitus 
type II, which are diseases associated with exposure to 
certain herbicide agents as enumerated under 38 C.F.R. 
§ 3.309(e).  The veteran is also currently diagnosed with a 
heart disorder.   

3.  The evidence of record shows that the conditions of the 
veteran's service aboard the U.S.S. Samuel N. Moore in the 
waters offshore the Republic of Vietnam did not involve duty 
or visitation in Vietnam.  There is no other evidence that 
confirms that the veteran was exposed to herbicide agents 
during service.  

4.  The competent medical evidence of record shows that 
diabetes mellitus type II and prostate cancer were not 
identified during service and that diabetes did not manifest 
to a compensable degree during the one-year presumptive 
period following the veteran's discharge from service.  There 
is no competent medical evidence that links the veteran's 
diabetes or prostate cancer to his claimed exposure to 
herbicide agents during service or otherwise to his active 
military service.  
 
5.  The competent medical evidence does not show that the 
veteran's currently diagnosed heart disorder is related to 
his active military service or manifested to a compensable 
degree during the one-year presumptive period following his 
discharge from service.   


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the prostate, status post prostatectomy 
with impotence as a result of exposure to herbicides was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Diabetes mellitus Type II as a result of exposure to 
herbicides was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

3.  Heart disorder, including as secondary to diabetes 
mellitus type II was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§  1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2005).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that VA needed 
evidence of a current diagnosis of diabetes mellitus, type II 
and evidence that he served in country Vietnam.  The RO 
further explained that the veteran had to provide evidence of 
herbicide exposure if he did not serve in Vietnam or send a 
detailed statement of when, where, how and as part of what 
organization he was exposed to herbicides.  The RO also noted 
that heart conditions were not a presumptive condition 
related to herbicide exposure and explained that VA needed 
evidence of a current disability and medical evidence that 
the disability was incurred in or aggravated by service.  The 
RO asked that the veteran send the information describing 
additional evidence or the evidence itself to VA within 30 
days.  Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159 (b)(1) (2005).  

During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Board notes that the veteran was not advised of the degree of 
disability and effective date of the disability with respect 
to his service connection claims prior to the March 2003 
rating decision.  As the veteran's claims for service 
connection are being denied for reasons explained in greater 
detail below, no disability rating or effective date will be 
assigned.  Consequently, there can be no possibility of any 
prejudice to the veteran.  Id.  

Furthermore, the RO provided the veteran with a copy of the 
March 2003 rating decision, the December 2003 Statement of 
the Case (SOC), and the December 2004 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  The December 2003 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a genitourinary examination and heart examination in 
October 2002.  The RO obtained the service medical records 
and associated them with the claims folder.  The veteran's 
private treatment records dated from June 2001 to April 2002 
are also of record.  The Board further notes that the veteran 
appeared at an informal conference at the RO in August 2004 
to discuss his claims for service connection of prostate 
cancer, diabetes, and a heart disorder.  The Informal 
Conference Report, which contains a summary of the 
discussion, is of record.  Moreover, the Board finds that the 
RO undertook satisfactory efforts to verify the veteran's 
claimed exposure to herbicides in the Republic of Vietnam 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) as it requested in June 2002 that JSRRC 
furnish his dates of service in Vietnam, any documents 
showing exposure to herbicides, and his complete service 
medical records.  JSRRC responded in July 2002, as explained 
in greater detail below.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.  Analysis

Prostate Cancer and Diabetes Mellitus As A Result of Exposure 
to Herbicides

The veteran contends that his diabetes and prostate cancer 
were caused by exposure to herbicide agents during service in 
the Republic of Vietnam.  The Board notes that diabetes 
mellitus type II and prostate cancer are enumerated as 
diseases associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309(e).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

The medical evidence clearly shows that the veteran currently 
suffers from prostate cancer and diabetes mellitus type II.  
The October 2002 VA genitourinary examination report shows a 
current diagnosis of adenocarcinoma of the prostate, status 
post biopsy with subsequent radical retropubic prostatectomy 
with resultant impotence.  The October 2002 VA heart 
examination report also reveals a current assessment of 
diabetes mellitus type 2.  Furthermore, the veteran's private 
treatment records dated from June 2001 to April 2002 also 
contain findings of prostate cancer and diabetes mellitus 
type II.  Thus, the second element is satisfied.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2005).  

Nonetheless, the evidence does not show that the veteran has 
qualifying service in Vietnam or that he was exposed to 
herbicides in service.  The record reflects that JSRRC 
furnished several dates from May 1964 to March 1966 of the 
veteran's intermittent service in Vietnam and the DD Form 214 
confirms that the veteran served as a fire control technician 
on the naval vessel, U.S.S. Samuel N. Moore (DD 747).  The 
Board notes that "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  The veteran does not contend 
that he had actual duty or visitation in the Republic of 
Vietnam or that the conditions of his service involved actual 
duty or visitation in the Republic of Vietnam.  Rather, the 
veteran has asserted that he was exposed to herbicide agents 
due to planes overhead spraying Agent Orange and the 
consumption of contaminated water while stationed aboard the 
USS Samuel N. Moore off the coast and in the inland waterways 
of Vietnam.   

While the veteran's representative contends that the Board 
adopt a more expansive definition of service in Vietnam to 
include service in its territorial and coastal waters in the 
March 2006 Informal Hearing Presentation, the VA General 
Counsel has previously considered and rejected this argument.  
VAOPGCPREC 27-97.  After examining Congress' intent in 
amending the definition of the Vietnam era to include service 
of veterans who actually served within the borders of the 
Republic of Vietnam, the General Counsel concluded that 
"Congress' focus was on ground forces, and there is no 
suggestion that Congress intended to liberalize the 'Vietnam 
era' definition with respect to naval personnel serving on 
deep-water vessels off the shores of Vietnam."  Id.  The 
Board is bound by the General Counsel's precedent opinions as 
it is the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).  The Board further notes that the 
JSRRC found no records of exposure to herbicides.  There is 
no medical evidence or opinion attributing the veteran's 
prostate cancer or diabetes mellitus type II to herbicide 
exposure.  Based on the foregoing, the Board finds that the 
veteran does not have qualifying service in Vietnam and the 
presumption of service connection for a disease associated 
with exposure to certain herbicide agents is not applicable.  
38 C.F.R. § 3.307(a)(6) (2005).  

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2005), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 
38 C.F.R. § C.F.R. 3.303 (2005) for diabetes mellitus type II 
and prostate cancer.

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

As previously noted, the medical evidence shows current 
findings of diabetes mellitus type II and prostate cancer.  
Nonetheless, it does not show that the veteran's current 
prostate cancer and diabetes mellitus type II were identified 
in service.  38 C.F.R. § 3.303 (2005).  The service medical 
records show no complaints or findings of diabetes mellitus 
type II or prostate cancer during service.  The November 1966 
separation examination report reveals that the veteran's 
endocrine and genitourinary systems were clinically evaluated 
as normal at that time.  Moreover, there is no medical 
evidence or opinion showing a nexus between the veteran's 
diabetes or prostate cancer and his military service 
including as due to his claimed in-service herbicide 
exposure.  See 38 C.F.R. § 3.303(d) (2005); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (providing that a 
claimant is not precluded under the Radiation Compensation 
Act from otherwise establishing service connection with proof 
of direct causation); McCartt v. West, 12 Vet. App. 164, 167 
(1999) (acknowledging that the principles set forth in Combee 
with regard to proof of direct causation are applicable in 
cases involving Agent Orange exposure).  Therefore, service 
connection for prostate cancer and diabetes mellitus type II 
is not warranted on a direct basis.  38 C.F.R. § 3.303 
(2005).         

The Board notes that where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and diabetes 
mellitus or cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

In regard to the veteran's current diabetes mellitus type II, 
the medical evidence does not show that diabetes manifested 
to a compensable level within a year of discharge.  The 
October 2002 VA heart examination report reveals that the 
veteran told the examiner that he was first diagnosed with 
diabetes in 1995, approximately 29 years after his separation 
from active service.  Therefore, service connection of 
diabetes mellitus type II on a presumptive basis as a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005) is 
also not warranted.   

Heart Disorder Including As Secondary to Diabetes Mellitus 
Type II  

The Board notes that the veteran also contends that his 
current heart disorder is related to his claimed diabetes 
mellitus type II as a result of exposure to herbicides or 
otherwise to his military service.  

The medical evidence confirms that the veteran has a current 
heart disorder.  The October 2002 heart examination contains 
findings of hypertension and coronary artery disease, status 
post bypass surgery in 2001.  The private medical records 
dated from June 2001 to April 2002 also contain findings of 
coronary artery disease and hypertension.  

While the veteran has asserted a relationship between his 
current heart disorder and his claimed diabetes mellitus type 
and the October 2002 VA heart examination report notes an 
assessment that the veteran's diabetes has aggravated his 
heart disease, diabetes mellitus type II has not been found 
to be a service-connected disability.  Establishing service 
connection on a secondary basis requires evidence (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  See 38 C.F.R. 
§ 3.310(a) (2005); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Consequently, service connection for the veteran's heart 
disorder as secondary to diabetes mellitus may not be 
established.  38 C.F.R. 
§ 3.310(a) (2005).  

Moreover, the medical evidence does not show that the 
veteran's current heart disorder was identified in his 
military service or manifested to a compensable degree within 
the year following his discharge.  The service medical 
records show no findings of hypertension or coronary artery 
disease in service.  Although the November 1966 separation 
examination did show a II/VI systolic murmur, the October 
2002 VA heart examiner concluded that the heart murmur at 
that time had no relationship to the veteran's later 
development of coronary artery disease based on her review of 
the claims folder and examination of the veteran.  The 
examiner also noted that the veteran reported that he was 
first treated for high blood pressure in the 1980's and had 
been taking medication on a regular basis since 1991.  Thus, 
the veteran began treatment for high blood pressure 
approximately 14 years or more after discharge.  In regard to 
coronary artery disease, the veteran had a small inferior 
myocardial infarction in 1992, which is approximately 26 
years after his discharge from military service.  There is no 
competent medical evidence or opinion that otherwise links 
the veteran's heart disorder to military service or the year 
following his discharge.  Therefore, the Board finds that 
service connection for the veteran's current heart disorder 
is not warranted on a direct or presumptive basis under 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).    

Although the veteran has repeatedly asserted that his current 
prostate cancer, diabetes, and heart disorder are related to 
in-service herbicide exposure or otherwise to military 
service, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his diabetes and 
claimed exposure to herbicides during service cannot 
constitute competent evidence of such a relationship.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection of prostate cancer, diabetes mellitus 
type II, and a heart disorder.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for adenocarcinoma of the prostate, status 
post prostatectomy with impotence as a result of exposure to 
herbicides is denied.

Service connection for diabetes mellitus type II as a result 
of exposure to herbicides is denied.

Service connection for a heart disorder, including as 
secondary to diabetes mellitus type II is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


